Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Martin Luther Burns, Appellant                        Appeal from the 115th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-14-00177-CR        v.                          F12698).     Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Martin Luther Burns, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 22, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk